Title: [The Weather] June [1767]
From: Washington, George
To: 




1st. Wind abt. So. West & warm. Cloudy in the afternoon & some Rain (in Fredk.).
 


2. Cloudy with Rain & thunder in the Morning. Afterwards clear—in Fred.
 


3. Clear & warm—in Fredk.
 


4. Do. & very warm—Do.
 


5. Do.—Do.—travelling down.
 


6. Do. & extreame Hot. Wind what little there was Southwardly.
 


7. Very hot & Sultry. Wind Southwardly. Some Clouds & a little thunder in the Afternoon.
 


8. Wind ⟨at No.⟩ West but warm in the Evening.
 


9. Wind Northwardly with much appearances of Rain in the fore noon but none near home.
 



10. Very warm & Sultry but no Rain. Wind for the most part Eastwardly but little of it.
 


11. Exceeding warm & but little wind wch. blew from the So[uth]ward. In the Evening a refreshing shower from the Westward for abt. 15 Minutes with severe lightning & thunder none of wch. or very little reached. either Doeg Run or the Mill.
 


12. Exceeding Sultry. Little or no Wind.
 


13. Very warm. In the Afternoon a fine Shower here & in the Neck but little at the Mill again, less at Doeg Run & not much at Muddy h[ole.]
 


14. Very warm with some appearance of Rain but none fell hereabouts.
 


15. Warm with Do. Do.
 


16. Cooler wind at No. West & clear.
 


17. Cool wind at No. West in the Morning. In the Afternoon at No. Et. & cloudy.
 


18. Drisling till abt. 9 Oclock then constt. & close Rain for abt. an hour or two—this pretty genl. & wet the gd. very well. Wind abt. So. Wt. & warm.
 


19. Wind Northwardly & warm.
 


20. But little Wind & variable. Warm and grewing weather.
 


21. Exceeding warm & still.
 


22. Warm. Wind Southwardly.
 


23. Wind Southwardly & not very warm.
 


24. Wind Southwardly & hot. Morng. cloudy as was the Afternoon with some thunder. In the Night a fine shower of Rain. Less at Doeg Run than elsewhe.
 


25. Warm wind Southwardly, with a good shower of Rain abt. 3 Oclock.
  



26. Cool & pleast. morng. Wind Northwardly afterwards, still & warm.
 


27. Pleasant in the Morning, Wind Southwardly. Warm & still afterwards.
 


28. Clear. Wind Eastwardly & not very warm.
 


29. Clear & warm. Wind Southwardly.
 


30. Wind Southwardly & exceeding hot. Little rain in the Evening wth. some thunder and a good deal of Lightning.
